RENDERED: JUNE 4, 2021; 10:00 A.M.
                              NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                               Court of Appeals

                                  NO. 2020-CA-0977-MR

TERRY O’BANNON                                                       APPELLANT


                  APPEAL FROM MUHLENBERG CIRCUIT COURT
v.                   HONORABLE BRIAN WIGGINS, JUDGE
                           ACTION NO. 15-CR-00156


COMMONWEALTH OF KENTUCKY                                               APPELLEE



                                         OPINION
                                        AFFIRMING

                                        ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; CALDWELL AND COMBS, JUDGES.

CALDWELL, JUDGE: Terry O’Bannon appeals the trial court’s denial of relief

after the court determined that he had filed a successive RCr1 11.42 motion.

Finding no fault in the trial court’s action, we affirm.




1
    Kentucky Rules of Criminal Procedure.
                                      FACTS

             In 2016, the appellant, Terry O’Bannon (O’Bannon), was convicted of

first-degree assault, tampering with physical evidence, and being a persistent

felony offender in the first degree in the Muhlenberg Circuit Court. He appealed

his conviction and twenty-year sentence to the Kentucky Supreme Court, which

affirmed in No. 2016-SC-000133-MR, rendered on December 14, 2017.

             On July 3, 2018, O’Bannon filed a pro se motion seeking relief

pursuant to RCr 11.42 and alleging a single instance of ineffective assistance of

trial counsel. In his motion, he alleged counsel was ineffective for failing to

present to the jury evidence of an extreme emotional disturbance (EED) which

might have mitigated his culpability and reduced his ultimate sentence. That

motion was apparently misplaced and not filed by the Muhlenberg Circuit Clerk

until September. Once located, the motion was denied, without a hearing, by order

of the Muhlenberg Circuit Court on October 11, 2019. No appeal of that denial

was taken by O’Bannon. Rather, on May 26, 2020, O’Bannon filed another

proceeding, pro se, seeking to supplement the previously denied motion from

which no appeal was taken. The trial court treated this pleading as a successive

RCr 11.42 motion and denied it without a hearing. It is from this denial of relief

that this appeal was taken. We affirm.




                                         -2-
                           STANDARD OF REVIEW

             The trial court’s determination here is a mixed question of law and

fact. Factually, the trial court determined that the motion hereby appealed was

successive. The trial court then applied the law to that determination, which led it

to deny any review or relief, finding successive motions pursuant to RCr 11.42 are

improper.

             The circuit court’s findings regarding claims of
             ineffective assistance of counsel are mixed questions of
             law and fact and are reviewed de novo. Brown v.
             Commonwealth, 253 S.W.3d 490, 500 (Ky. 2008) (citing
             Groseclose v. Bell, 130 F.3d 1161, 1164 (6th Cir.1997)).
             The reviewing court may set aside the trial court’s fact
             determinations if they are clearly erroneous. Id.

Commonwealth v. Robertson, 431 S.W.3d 430, 435 (Ky. App. 2013).

                                    ANALYSIS

             Our review is constrained to the order denying the second RCr 11.42

motion filed by O’Bannon for which a notice of appeal was filed; we have no

jurisdiction to review the allegations in the original RCr 11.42 motion as there was

not a timely appeal taken of the Muhlenberg Circuit Court order denying relief. A

“notice of appeal is the means by which an appellant invokes the appellate court’s

jurisdiction.” Nelson County Board of Education v. Forte, 337 S.W.3d 617, 626

(Ky. 2011) (citing City of Devondale v. Stallings, 795 S.W.2d 954, 957 (Ky.

1990)).



                                         -3-
             Turning to the order of the Muhlenberg Circuit Court from which

appeal was properly taken, we find no error in the trial court’s determination that

the allegations contained in the second motion clearly could have been contained

in the earlier motion, making the second motion successive. In the first motion,

O’Bannon alleged ineffective assistance concerning the failure of counsel to raise

an EED defense at trial. In the second motion, while still insisting that counsel was

deficient for not raising an EED defense, he included additional instances of

alleged ineffective assistance of counsel—failure to call an expert witness as to his

mental state, failure to question his competency to stand trial, and failure to seek a

writ of prohibition concerning the trial court’s denial of immunity from

prosecution for acting in self-defense—all of which were known to him at the time

of the first filing. Thus, the second motion was successive, and the trial court’s

determination of such is upheld.

             Successive motions are impermissible under RCr 11.42.

             An RCr 11.42 motion “shall state all grounds for holding
             the sentence invalid of which the movant has knowledge.
             Final disposition of the motion shall conclude all issues
             that could reasonably have been presented in the same
             proceeding.” RCr 11.42(3). This provision has been
             held to bar successive RCr 11.42 motions. See Fraser v.
             Commonwealth, 59 S.W.3d 448, 454 (Ky. 2001) (citing
             Butler v. Commonwealth, 473 S.W.2d 108, 109 (Ky.
             1971)).

Sanders v. Commonwealth, 339 S.W.3d 427, 438 (Ky. 2011).


                                          -4-
             While O’Bannon’s original motion may have been misplaced by the

Muhlenberg Circuit Clerk’s office, it was eventually recovered and filed with a

date of July 3, 2019. The trial court engaged in an analysis of the allegation

contained therein and issued an order denying relief, which was final and

appealable, on October 11, 2019. O’Bannon questions whether the trial court gave

due consideration to the motion, suggesting the order was entered too quickly after

the motion was located by the Clerk; but, again, we cannot review the propriety of

this order because we are without jurisdiction to do so.

             O’Bannon then filed a document entitled “Motion to Supplement and

Correct Petitioner’s RCr 11.42 Motion,” which was filed by the Muhlenberg

Circuit Clerk on May 26, 2020. In essence, O’Bannon ignored the entry of the

final and appealable order of the circuit court entered on October 11, 2019, which

found that he had articulated “insufficient support for his claim that his attorney

was ineffective” in his 2019 motion. He attempted to revisit his allegation of

ineffective assistance of trial counsel by adding additional grounds and

aggrandizing the claim concerning the failure to present the defense of extreme

emotional disturbance at his trial. This attempt to circumvent the method by which

review of criminal convictions is undertaken cannot be allowed. Review of

criminal convictions must undergo prescribed procedures.

             “The rules related to direct appeals, RCr 11.42, and
             Kentucky Rule of Civil Procedure (CR) 60.02,

                                         -5-
collectively create a structure that ‘provides for wide-
ranging opportunities for a defendant to challenge in all
respects the legality and fairness of his conviction and
sentence.’” Hollon v. Commonwealth, 334 S.W.3d 431,
437 (Ky. 2010) (quoting Foley v. Commonwealth, 306
S.W.3d 28, 31 (Ky. 2010)). This configuration “is not
haphazard and overlapping, but is organized and
complete.” Gross v. Commonwealth, 648 S.W.2d 853,
856 (Ky. 1983). At each stage the defendant must raise
“all issues then amenable to review, and generally issues
that either were or could have been raised at one stage
will not be entertained at any later stage.” Hollon, 334
S.W.3d at 437.

The interrelationship between direct appeals, CR 60.02,
and RCr 11.42 was carefully outlined in Gross, supra.
McQueen v. Commonwealth, 948 S.W.2d 415, 416 (Ky.
1997). The appeals/post-conviction process involves
three basic steps.

The first step is a direct appeal “stating every ground of
error which it is reasonable to expect that he or his
counsel is aware of when the appeal is taken.” Gross,
648 S.W.2d at 857.

The second step is for the defendant “to avail himself of
RCr 11.42 . . . as to any ground of which he is aware, or
should be aware, during the period when this remedy is
available to him.” Id. “Final disposition of that motion,
or waiver of the opportunity to make it, shall conclude all
issues that reasonably could have been presented in that
proceeding.” Id. Kentucky courts have repeatedly ruled
that once a criminal defendant moves to vacate his
sentence under RCr 11.42, he is not entitled to another
bite at the apple. Id.

The third step—if appropriate—is filing a CR 60.02
motion raising “circumstances of an extraordinary nature
justifying relief.” Id. CR 60.02 is reserved “for relief
that is not available by direct appeal and not available

                            -6-
             under RCr 11.42.” Id. at 856. A defendant may not raise
             under the guise of CR 60.02 “issues which could
             reasonably have been presented by direct appeal or RCr
             11.42 proceedings.” McQueen, 948 S.W.2d at 416.

Owens v. Commonwealth, 512 S.W.3d 1, 13-14 (Ky. App. 2017). O’Bannon has

attempted to avail himself of a second bite of the RCr 11.42 apple, and such is

simply not allowed.

             In reviewing the order properly appealed and before us, we find no

error in the trial court’s determination that O’Bannon was not entitled to relief as

the motion was successive and the additional grounds and issues raised in his

second motion reasonably could have been presented in the prior motion.

                                  CONCLUSION

             We hold that the Muhlenberg Circuit Court properly denied the

motion filed by the Appellant in May of 2020 as an improper successive motion

pursuant to RCr 11.42. We affirm.

             ALL CONCUR.

 BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

 Terry O’Bannon, pro se                    Daniel Cameron
 Burgin, Kentucky                          Attorney General of Kentucky

                                           Mark D. Barry
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                         -7-